Name: COMMISSION REGULATION (EC) No 829/95 of 12 April 1995 derogating from Commission Regulation (EC) No 1223/94 laying down special detailed rules for the application of the system of advance-fixing certificates for certain agricultural products exported in the form of goods not covered by Annex II to the Treaty, and derogating from Commission Regulation (EEC) No 3665/87 laying down common detailed rules for the application of the system of export refunds on agricultural products
 Type: Regulation
 Subject Matter: accounting;  plant product;  trade;  tariff policy;  trade policy
 Date Published: nan

 No L 83/32 I EN Official Journal of the European Communities 13 . 4. 95 COMMISSION REGULATION (EC) No 829/95 of 12 April 1995 derogating from Commission Regulation (EC) No 1223/94 laying down special detailed rules for the application of the system of advance-fixing certificates for certain agricultural products exported in the form of goods not covered by Annex II to the Treaty, and derogating from Commission Regulation (EEC) No 3665/87 laying down common detailed rules for the application of the system of export refunds on agricultural products THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, account of the current situation on durum wheat market, to an extension of the validity of the rate applied on the day of acceptance of the declaration of payment for exports of durum wheat in the form of goods not covered by Annex II to the Treaty ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals,Having regard to Council Regulation (EEC) No 1766/92of 30 June 1992 on the common organization of the market in cereals ('), as amended by the Act of Accession of Austria, Finland and Sweden, and in particular Articles 13 ( 1 ), the third paragraph of 13 (4) and 23 thereof, HAS ADOPTED THIS REGULATION : Whereas Article 4 of Commission Regulation (EC) No 1223/94 of 30 May 1994 laying down special detailed rules for the application of the system of advance-fixing certificates for certain agricultural products exported in the form of goods not covered by Annex II to the Treaty (2), specifies the period of validity of advance-fixing certificates for refunds ; Article 1 1 . By derogation from Article 4 (2) (c) of Regulation (EC) No 1223/94, the duration of validity of certificates delivered between the date of entry into force of this Regulation and 31 May 1995 of advanced fixing of refunds for durum wheat exported in the form of goods not covered by Annex II to the Treaty, is limited to 31 May 1995. 2. The provisions in the last subparagraph of Article 27 (5) of Regulation (EEC) No 3665/87 shall not apply to the certificates referred to in the previous paragraph . 3 . In any case, the export declaration must be accepted by 31 May 1995 at the latest . Whereas the situation on the durum wheat market makes it necessary to adjust the period of validity of advance ­ fixing certificates for durum wheat exported in the form of goods not covered by Annex II to the Treaty in order to prevent applications for advance fixing of refunds for speculative purposes ; Whereas provision should be made that application of the system of prefinancing of export refunds for durum wheat exported in the form of goods not covered by Annex II, pursuant to Commission Regulation (EEC) No 3665/87 laying down common detailed rules for the application of the system of export refunds on agricultural products (3), should not, because of the current situation on the durum wheat market, lead to an extension of the period of validity of advance-fixing certificates for durum wheat exported in the form of goods not covered by Annex II to the Treaty ; Article 2 By derogation from Article 27 (5) of Regulation (EEC) No 3665/87 the acceptance of a declaration of payment cannot take place, in cases where an export refund advance fixing certificate is not presented, unless a decla ­ ration of exportation of the goods is accepted by 31 May 1995 at the latest. Whereas provisions should be made that application of the system for prefinancing should not lead, taking Article 3 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. (') OJ No L 181 , 1 . 7. 1992, p. 2. (2) OJ No L 136, 31 . 5. 1994, p. 33. (3) OJ No L 351 , 14. 12 . 1987, p. 1 . 13. 4. 95 HEN Official Journal of the European Communities No L 83/33 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 12 April 1995, For the Commission Martin BANGEMANN Member of the Commission